COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

   STATE OF TEXAS,                                §
                                                                  No. 08-15-00205-CR
                                Appellant,        §
                                                                 Appeal from the 243rd
  v.                                              §
                                                                  Judicial District Court
   CRISPEN HANSON,                                §
                                                                of El Paso County, Texas
                                Appellee.         §
                                                                  (TC# 20120D03212)
                                                  §

                                       JUDGMENT

       The Court has considered this cause on the record and concludes there was error in the

judgment. We therefore reverse the trial court’s amended order suspending the further execution

of Appellee’s sentence and placing him on shock probation, and remand the cause for further

proceedings in accordance with our opinion.           This decision shall be certified below for

observance.

       IT IS SO ORDERED THIS 27TH DAY OF MARCH, 2020.


                                             JEFF ALLEY, Chief Justice

Before Alley, C.J., Rodriguez, and Palafox, JJ.